Y sena ne 0346446 / 36346

NÚMERO: 6379 => KARDEX: 106889

MINUTA: 6139 f
EA
= N /
CESIÓN DE POSICIÓN CONTRACTUAL EN EL CONTRATO DE LICENCIA PARA LA
EXPLORACIÓN Y EXPLOTACIÓN DE HIDROCARBUROS EN EL LOTE Z-38 1”
QUE CELEBRAN DE UNA PARTE: 6

Eo S.A. yy
es DE LA OTRA PARTE:
VIETNAM AMERICAN EXPLORATION COMPANY L.L.C, SUCURSAL DEL PERÚ

KEI (PERU Z-38) PTY LTD., SUCURSAL DEL PERÚ

Ts CON INTERVENCIÓN:
VIETNAM AMERICAN EXPLORATION COMPANY L.L.C

XAROON GAS APSTRALIA LTD.

Y EL BANCO CENIRAL DE RESERVA DEL PERÚ
AN
INTRODUCCIÓN. ==
E LA CIUDAD DE LIMA, A LOS DIEZ DÍAS DEL MES DE DICIEMBRE DEL AÑO DOS MIX
Srigve, YO:l RICARDO FERNANDINI BARREDA, EXTIENDO LA PRESENTE ESCRITURA, EN
Las UE INTERVIENEN, DE CONFORMIDAD CON LO DISPUESTO POR LOS ARTICULOS 27 Y
BÉ INCISO H DEL DECRETO LEGISLATIVO 1043.
E COMPARECEN

 PERUPETRO S.A. CON REGISTRO ÚNICO DE CONTRIBUYENTES N* 20196785044, ' CON
DOMICILIO EN AV. LUIS ALDANA N* 320, SAN BORJA, LIMA, DEBIDAMENTE
REPRESENTADA POR EL SEÑOR /MILTON UBALDO RODRÍGUEZ CORNEJO, QUIEN MANIFIESTA
SER DE NACIONALIDAD PERUANA, DE ESTADO CIVIL CASADO, DE PROFESION:
INGENIERO; , DEBIDAMENTE IDENTIEICADO CON DNI N” 09150438, SUFRAGANTE
ELECTORAL, EN SU CALIDAD DE GERENTE/ GENERAL (E), CON PODER INSCRITO EN EL
ASIENTO CO0056 DE LA PARTIDA ELECTRÓNICA N* 00259837 DEL REGISTRO DE
PERSONAS JURÍDICAS DE LIMA. = >
Y DE LA OTRA PARTE: =

VIETNAM AMERICAN EXPLORATION COMPANY L.L.C, SUCURSAL DEL PERÚ, CON REGISTRO
ÚNICO DE CONTRIBUYENTES, N” 20514186031, CON DOMICILIO EN J.ARIAS ARAGUEZ
250, SAN ANTONIO, MIRAFLORES, LIMA, INSCRITA EN EL ASIENTO A00001 DE LA
PARTIDA N“% 11916634 DEL REGISTRO DE PERSONAS JURÍDICAS DE LIMA Y EN'“EL
ASIENTO A00001 DE LA PARTIDA ELECTRONICA N*” 11919682 DEL LIBRO DE
CONTRATISTAS DE OPERACIONES Poe REGISTRO PÚBLICO DE HIDROCARBUROS,
DEBIDAMENTE REPRESENTADA POR sh APODERADO SEÑOR GERMAN BARRIOS FERNANDEZ-
CONCHA, QUIEN MANIFIESTA SER DE NACIONALIDAD PERUANA, ESTADO CIVIL:
CASADO, PROFESIÓN: ABOGADO; DEBIDAMENTE IDENTIFICADO CON DOCUMENTO NACIONAL
DE IDENÍIDAD N* 08774403 |SUFRAGANTE ELECTORAL, AUTORIZADO SEGÚN PODÉR
A

INSCRITO EN EL ASIENTO A00001 DE LA PARTIDA ELECTRONICA N* 11916634, DEL

"

REGISTRO DE PERSONAS JURÍDICAS DE LIMA;
KEI (PERU Z-38) PTY LTD., SUCURSAL DEL PERÚ,/ CON REGISTRO ÚNICO DE

CONTRIBUYENTES N* 20519425662, CON DOMICILIO EN J. ARIAS ARAGUEZ 250, SAN
ANTONIO, MIRAFLORES, LIMA, INSCRITA EN EL ASIENTO A0O0001 De LA * PARTIDA
ELECTRONICA N* 12159103 DEL REGISTRO DE PERSONAS JURÍDICAS DE LIMA Y EN EL
ASIENTO A00001 DE LA PARTIDA ELECTRONICA N* 12161199 DEL LIBRO DE
CONTRATISTAS DE OPERACIONES DEL REGISTRO PúBLICO! DE HIDROCARBUROS,
DEBIDAMENTE REPRESENTADA POR SU APODERADO SEÑOR GERMAN BARRIOS FERNANDEZ-
CONCHA, CON GENERALES DE- LEY YA MENCIONADOS, AUTORIZADO Mecón PODER
INSCRITO EN EL ASIENTO acobo1 DE LA PARTIDA ELECTRONICA N”* 12159103, DEL
REGISTRO DE PERSONAS JURÍDICAS DE' LIMA; >

1

CON LA INTERVENCIÓN:
VIETNAM AMERICAN EXPLORATION COMPANY a CON DOMICILIO EN 8235 DOUGLAS
AVE, STE 800, LB 78 DALLAS, TX 75225 ESTADOS UNIDOS DE NORTEAMERICA,
DEBIDAMENTE REPRESENTADA POR EL SEÑOR GERMAN BARRIOS FERNANDEZ-CONCHA, CON
GENERALES DE LEY YA MENCIONADOS, AUTORIZADO SEGÚN PODER INSCRITO EN EL
ASIENTO A00001 DE LA PARTIDA N* 11916634 DEL REGISTRO DE PERSONAS JURÍDICAS
DE LIMA; KAROON GAS AUSTRALIA LTD. CON DOMICILIO EN OFFICE 7*,34-38 LOÓXIEL
AVE, MT MARTHA, VICTORIA, AUSTRALIA 3934, PO BOX 469 MI MARTEA VICTÓRIA,
AUSTRALIA 3934 DEBIDAMENTE REPRESENTADA POR “SU APODERADO SEÑOR GERMAN
BARRIOS FERNANDEZ-CONCHA, CON GENERALES DE LEY YA MENCIONADOS, AUTORIZADO
SEGÚN PODER INSCRITO EN EL ASIENTO A00001 DE LA PARTIDA ELECTRONICA N*

12136862 DEL REGISTRO DE PERSONAS JURÍDICAS DE LIMA. =
Y EL BANCO CENTRAL DE RESERVA DEL PERU, CON REGISTRO ÚNICO DE CONTRIBUYENTE
N* 20122476309, CON DOMICILIO EN JR. ANTONIO MIRO QUESADA N” 441, LIMA,
REPRESENTADO POR SU GERENTE GENERAL RENZO , GUILLERMO ROSSINI MIÑAN, QUIEN
MANIFIESTA SER DE NACIONALIDAD PERUANA, DE ESTADO CIVIL CASADO; DE
PROFESIÓN? ECONOMISTA; DEBIDAMENTE IDENTIFICADO CON DOCUMENTO NACIONAL DE
IDENTIDAD N” 08727483, ,SUFRAGANTE ELECTORAL, NOMBRADO POR ACUERDO DE
DIRECTORIO N* 4059 DE FECHA 14 DE OCTUBRE DE 2004 Y POR SU GERENTE JURÍDICO
MANUEL MONTEAGUDO VALDEZ, QUIEN MANIFIESTA SER DE NACIONALIDAD PERUANA, DE
ESTADO CIVIL CASADO; DE PROFESIÓN: ABOGADO; DEBIDAMENTE IDENTIFICADO: CON
DNI N*10275927, SUFRAGANTE ELECTORAL NOMBRADO POR ACUERDO DE DIRECEORTO No
4128 DE FECHA 22 DE DICIEMBRE DE 2005, AUTORIZADOS POR ACTA N” 4250 LA
MISMA QUE CORRE INSCRITA EN EL ASIENTO C00059 DE LA PARTIDA N* 11014549
DEL REGISTRO DE PERSONAS JURÍDICAS DE LIMA, E IGUALMENTE AUTORIZADOS
CONFORME CONSTA DE LA COMUNICACIÓN DE GERENCIA GENERAL DE ESTE BANCO N*
132-2009-BCRP, DE FECHA 27 DE OCTUBRE DE 20092, QUE SE INSERTAN EN LA

PRESENTE ESCRITURA PÚBLICA
_SERIEBN 346447 36347

FE DE HABER IDENTIFICADO A LOS COMPARECIENTES Y QUE PROCEDEN CON,
PACIDAD, LIBERTAD Y CONOCIMIENTO SUFICIENTE DEL ACTO QUE REALIZAN, QUE
SON HÁBILES EN EL IDIOMA CASTELLANO, Y ME ENTREGAN UNA MINUTA DEBIDAMENTE
FIRMADA Y AUTORIZADA PARA QUE SU CONTENIDO SE ELEVE A ESCRITURA PÚBLICA, LA
MISMA QUE ARCHIVO EN SU LEGAJO RESPECTIVO, Y CUYO TENOR ES EL SIGUIENTES
MINUTA: = a
SEÑOR NOTARIO: RICARDO FERNANDINI BARREDA =
SÍRVASE USTED EXTENDER EN SU REGISTRO DE ESCRITURAS PÚBLICAS UNA DE CESION
DE POSICIÓN CONTRACTUAL EN EL CONTRATO DE LICENCIA PARA LA EXPLORACION Y
EXPLOTACIÓN DE HIDROCARBUROS EN EL LOTE 2-38, QUE CELEBRAN DE UNA PARTE
PERUPETRO S.A., CON REGISTRO ÚNICO DE CONTRIBUYENTES N* 20196785044, CON
DOMICILIO EN AV. LUIS ALDANA N* 320, SANM BORJA, LIMA, DEBIDAMENTE
REPRESENTADA POR SU CERENTE GENERAL (E), SEÑOR MILTON UBALDO RODRÍGUEZ
RÑETO, IDENTIFICADO CON DOCUMENTO NACIONAL DE IDENTIDAD N” 09150438,
RCÓN PODER INSCRITO EN ÉL ASIENTO C00056 DE LA PARTIDA ELECTRÓNICA N*
0259837 DEL REGISTRO DE PERSONAS JURÍDICAS DE LIMA, A QUIEN EN ADELANTE SE
D DENOMINARÁ PERUPETRO; Y DE LA OTRA PARTE VIETNAM AMERICAN EXPLORATION
ANY L.L.C, SUCURSAL DEL PERÚ” CON REGISTRO ÚNICO DE CONTRIBUYENTES N*
324186031, CON DOMICILIO EN J. ARIAS ARÁGUEZ 250, SAN ANTONIO,
RÉFLORES, LIMA, INSCRITA EN EL ASIENTO A00001 DE LA PARTIDA N* 11916634
ELQREGISTRO DE PERSONAS JURÍDICAS DE LIMA Y EN EL ASIENTO A00001 DE LA
A FIDA ELECTRONICA N* 11919682 DEL' LIBRO DE/ CONTRATISTAS DE OPERACIONES
ÉL REGISTRO PÚBLICO DE HIDROCARBUROS, DEBIDAMENTE REPRESENTADA POR SU
APODERADO SEÑOR GERMAN BARRIOS FERNANDEZ-CONCHA, IDENTIFICADO CON DOCUMENTO
NACIONAL DE IDENTIDAD N* 08774403, AUTORIZADO SEGÚN PODER INSCRITO EN EL
ASIENTO A00001 DE LA PARTIDA ELECTRONICA N* 11916634, DEL REGISTRO DE
PERSONAS JURÍDICAS DE LIMA; KEI (PERU Z-38) PTY LID., SUCURSAL DEL PERÚ,
CON REGISTRO ÚNICO DE CONTRIBUYENTES WN* 20519425662, CON. DOMICILIO EN Y.
lÁARIAS ARAGUEZ 250, SAN ANTONIO, MIRAFLORES, LIMA, INSORITA EN EL ASIENTO
A00001 DE LA PARTIDA ELECTRONICA N* 12159103 DEL REGISTRO DE PERSONAS
JURÍDICAS DE LIMA Y EN EL ASIENTO A00001 DE LA PARTIDA ELECTRONICA N*
12161199 DEL LIBRO DE CONTRATISTAS DE OPERACIONES DEL REGISTRO PÚBLICO DE
HIDROCARBUROS , DEBIDAMENTE REPRESENTADA POR SU APODERADO SEÑOR GERMAN
BARRIOS FERNANDEZ-CONCHA, IDENTIFICADO CON DOCUMENTO NACIONAL DE IDENTIDAD
N* 08774403, AUTORIZADO SEGÚN PODER INSCRITO EN EL ASIENTO A00001 DE LA
PARTIDA ELECTRONICA N* 12159103, DEL REGISTRO DE- PERSONAS JURÍDICAS DE

LIMA;
CON LA INTERVENCIÓN: =
VIETNAM AMERICAN EXPLORATION COMPANY L.L.C, CON DOMICILIO EN 8235 DOUGLAS
AVE, STE 800, LB 78 DALLAS, TX 75225 ESTADOS UNIDOS DE NORTEAMERICA,

DEBIDAMENTE REPRESENTADA POR SU APODERADO SEÑOR GERMAN BARRIOS FERNANDEZ-
Ss
CONCHA, IDENTIFICADO CON DOCUMENTO NACIONAL DÉ IDENTIDAD N" 08774403,
AUTORIZADO SEGÚN “PODER INSCRITO EN EL ASIENTO A00001 DE LA PARTIDA N*
/
74
11916634 DEL REGISTRO DE PERSONAS JURÍDICAS HIDROCARBUROS 1DE REGISTRO

PÚBLICO DE LIMA; KAROON GAS AUSTRALIA LTD. CON DOMICILIO EN OFFICE 7*",34-
38 LOCHIEL AVE, MI MARTHA, VICTORIA, AUSTRALIA 3934, PO BOX 469 MI MARTHA
VICTORIA, AUSTRALIA 3934 DEBIDAMENTE REPRESENTADA POR SU APODERADO Terton
GERMAN BARRIOS FERNANDEZ-CONCHA, IDENTIFICADO CON DOCUMENTO NACIONAL DE
IDENTIDAD N” 08774403, AUTORIZADO SEGÚN PODER INSCRITO EN EL ASIENTO A00001
DE LA PARTIDA ELECTRONICA N*-12136862 EL REGISTRO DE PERSONAS JURÍDICAS DE

Y EL BANCO CENTRAL DE RESERVA DEL PERÚ CON DOMICILIO EN JIRÓN MIRÓ QUESADA
N* 441, LIMA, REPRESENTADA POR SU GERENTE GENERAL, SEÑOR RENZO GUILLERMO
ROSSINI MIÑÁN, DE NACIONALIDAD PERUANA, DE -ESTADO CIVIL: CASADO, DE
PROFESIÓN: ECONOMISTA; DEBIDAMENTE IDENTIFICADO CON DOCUMENTO NACIONAL DE
IDENTIDAD N” 08727483, Y SU GERENTE JURÍDICO SEÑOR MANUEL MONTEAGUDO
VALDEZ, DE NACIONALIDAD PERUANA,, DE ESTADO CIVIL CASADO, DE PROFESIÓN:
ABOGADO; DEBIDAMENTE IDENTIFICADO CON DOCUMENTO NACIONAL DE IDENTIDAD N*
10275927, AUTORIZADOS CONFORME CONSTA DEL ACTA N* 4250 LA MISMA QUE CORRE
INSCRITA EN EL ASIENTO C00059 DE LA PARTIDA ELECTRONICA N” 11014549 DEL
REGISTRO DE PERSONAS JURÍDICAS DE LIMA E IGUALMENTE AUTORIZADOS POR LA
COMUNICACIÓN DE LA GERENCIA GENERAL DE ESTE BANCO. N” 132-2009-BCRP DE FECHA
27 DE OCTUBRE DEL 2009, QUE USTED, SEÑOR NOTARIO SE SERVIRÁ INSERTAR, ÉN

LOS TÉRMINOS Y CONDICIONES SIGUIENTES:
CESIÓN "DE POSICIÓN CONTRACTUAL EN EL CONTRATO DE LICENCIA PARA LA.
EXPLORACIÓN Y EXPLOTACIÓN DE HIDROCARBUROS EN EL LOTE Z-38

7

CLÁUSULA PRIMERA 7
1.1. PERUPETRO S.A, en adelante PERUPETRO, Y VIETNAM AMERICAN EXPLORATION

COMPANY, L.L.C., SUCURSAL DEL PERU, celebraron un Contrato de

1

Licencia “para la Exploración y Explotación aa iii en el
Lote Z-38, en adelarte Contrato, el mismo que conforme a ley fuera
aprobado por Decreto Supremo N“ 013-2007-EM y elevado a escritura

pública con fecha 12 de abril de 2007, ante Notario Público de Lima

Dr. Ricardo Fernandini Barreda.

1.2. Mediante carta s/n de fecha 24 de enero de 2008, y de conformidad con
la cláusula décimo sexta del Contrato, VIETNAM AMERICAN EXPLORATION
COMPANY, nie SUCURSAL DEL PERU comunicó a PERUPETRO S.A. que
había llegado a un acuerdo para cedex el veinte por ciento (20%) de
su participación en el /Contrato, a favor de KAROON GAS AUSTRALIA _
LTD., que asumirá a través de la sucursal de su subsidiaria, KEI
(PERU Z-38) PTY LTD., SUCURSAL DEL PERU.

1.3. PERUPETRO, mediante Constancia N?* GGRL-CC-008-2008 de fecha 17 de
marzo de 2008) calificó a KAROON GAS AUSTRALIA LTD. para que por

intermedio de la sucursal de 5u subsidiaria, KEI (PERU 2-38) PTY

LTD., SUCURSAL DEL PERU, asuma el veinte por ciento (20%) de
mandini Bameda

Fe

de Lima

CLÁUSULA SEGUNDA

2.1

SERIEBN* 0346448 Ñ 36348

participación en el Contrato, que le sería cedido por VIETNAM
AMERICAN EXPLORATION COMPANY, L.L.C., SUCURSAL DEL PERU.
Mediante Decreto Supremo N* 052-2008 de fecha 03 de octubre de 2008,
se aprobó la Cesión de Posición Contractual en el dontrato, por la
cual la empresa VIETNAM AMERICAN EXPLORATION COMPANY, L.L.C.,

SUCURSAL DEL PERU, cedió el veinte por ciento (20%) de participación
en el Contrato a la empresa KEI (PERU Z-38) PTY LTD., SUCURSAL DEL
PERU. Dicha cesión fue elevada a Escritura Pública el 17 de noviembre

de 2008, ante el Notario Público de Lima,/Dr. Ricardo Fernandini

Barreda. =
Mediante carta s/n de fecha 17 de Abril de 2009, y de conformidad con
l

la cláusula décimo sexta del Contrato, VIETNAM AMERICAN EXPLORATION
COMPANY L.L.C., SUCURSAL DEL PERU, comunicó a PERUPETRO S.A. que
había llegado a un acuerdo para ceder el cuarenta por ciento (40%) de
participación en el Contrato, a favor de KEI, (PERU Z-38) PTY LTD.,
SUCURSAL DEL PERU, asumiendo ésta la condición de empresa operadora.

PERUPETRO, medíante Constancia N* ¡SGRL-CC- 009-2009 de fecha 04 de
agosto de 2009, calificó a KAROON GAS AUSTRALIA LID. para que por
intermedio de la sucursal de su subsidiaria, XEI (PERU Z-38) PIY
LTD., SUCURSAL DEL PERU, asuma el; sesenta por ciento (60%) de
participación en el Contrato, que le sería cedido por VIETNAM
AMERICAN EXPLORATION COMPANY, L.L.C., SUCURSAL DEL PERU.

De /conformidad con lo establecido en el acápite 16.1 de la cláusula
décimo sexta del Contrato, por el presente documento VIETNAM AMERICAN
EXPLORATION COMPANY, L.L.C., SUCURSAL DEL PERU cede el cuárenta por
ciento (40%) We participación en el Contrato a favor de El (PERU Z-
38) PTY LTD., SUCURSAL DEL PERU, quedando en consecuencia conformado

el Contratista de.la siguiente manera:

VIETNAM AMERICAN EXPLORATION COMPANY, L.L.C., 40%
SUCURSAL DEL PERU = / x
KEI (PERU Z-38) PTY LTD., SUCURSAL DEL PERU 60%

KEI (PERU Z-38) PTY LTD., SUCURSAL DEL PERU otorga las garantías y
asume los derechos, responsabilidades y  cbligaciones que le
corresponda (derivadas del Contrato, de acuerdo con el artículo 17% de

la Ley N* 26221, Ley Orgánica de Hidrocarburos.
Se deja plenamente establecido que la responsabilidad tributaria y
contable es individual frente al Estado Peruano y que respecto a los
derechos financieros de la cláusula décimo primera del Contrato,

éstos corresponderán separada y proporcionalmente a cada una de las

empresas que conforman el Contratista en el Contrato.
Interviene en la presente Modificación de Contrato el Banco Central
de Reserva del Perú, para tomar nota de la cesión de participación y
CLÁUSULA TERCERA =

Ss
sx

para ratificar que subsisten las garantías otorgadas en la Cláusula

de Derechos Financteros, aprobada bajo e régimen de la Ley No. /

26221, Ley Orgánica de Hidrocarburos!
Interviene VIEENAM AMERICAN EXPLORATION COMPANY, 5.0. para
ratificar a favor de VIKINAM AMERICAN EXPLORATION COMPANY, L.L.C.,
SUCURSAL DEL PERU la garantía corporativa, que aparece en el lanexo

“D-1” del Contrato. =
Interviene KAROON GAS AUSTRALIA LTD. para ratificar a favor de KEI
(PERU Z-38) PTY LTD., SUCURSAL DEL PERU la garantía corporativa, que

aparece en el Anexo "D-2" del Contrato.

Para efectos de reflejar lo- establecido en las cláusulas precedentes, Jas

Partes han acordado efectuar las modificaciones al Contrato que se indican

a continuación:

3.1

Modificar el acápitexl.11, el cual quedará redactado de la siguiente”

manera:
"1.11 Contratista = ra
VIETNAM AMERICAN EXPLORATION COMPANY, L.L.C., SUCURSAL DEL PERU,

/ inscrita en el Asiento » 00001 de la Partida Electrónica N” 11919682

del Libro de Contratistas de Operaciones del Registro Público de

Blarocarburos. =
XEI (PERU Z-38) PIY LTD., SUCURSAL DEL PERU, inscrita en el Asiento A
00001 de la Partida Electróniga N* 12161199 del Libro de Contratistas

de Operaciones del Registró Público de Hidrocarburos.
En la Fecha de la Segunda Cesión,| la participación en el Contrato de

las empresas que conforman el Contratista es la siguiente;

VIETNAM AMERICAN EXPLORATION COMPANY, L.L.C., 40%
SUCURSAL DEL PERÚ =
KEI (PERU Z-38) PTY LID., SUCURSAL DEL PERÚ 60%

Modifícar el acápite 1.59, el cual quedará redactado de la siguiente

hanera:

"1.59 Ogerador =
Una de las empresas que conforman el Contratista y que ha sido

designada por las mismas para llevar a cabo las Operaciones en

nombre y por cuenta del Contratista
En la Fecha de la Segunda Cesión, “el Operador es KEI (PERU Z-
38) prY LTD., SUCURSAL DEL PERU." E E o
Agregar el acápite 1.60, el cual quedará redactado de la siguiente

manera:
“1.60 Fecha de Segunda Cesión =

¡E
sen 0346449 36349

Es el 10 de diciembre de 2009, fecha en la cual VIETNAM

a AMERICAN EXPLORATION COMPANY, L.1L.C., SUCURSAL DEL PERU cede el

cuarenta por ciento (40%) de participación en el Contrato a

s favor de KEI (PERU  Z-38) PTY LTD., SUCURSAL DEL PERU,
/

suscribiendo las Partes la Cesión de Posición Contractual en el
Ú

Contrato de Licencia para la Exploración y Explotación de
Hidrocarburos en el Lote Z-38, aprobada por Decreto Supremo N*

083 -2009-EM.” =
Agíegue usted señor Notario, lo que fuera de ley, y sírvase cursar los

partes correspondientes al Registro Público de Hidrocarburos para su

inscripción.
Lima, 10 DE DICIEMBRE DEL 2009
FIRMADO POR PERUPETRO S.A. EL SEÑOR MILTON UBALDO RODRÍGUEZ CORNEJO

> POR VIETNAM AMERICAN EXPLORÁTION COMPANY L.L.C, SUCURSAL DEL PERU

ae

'L SEÑOR GERMAN BARRIOS FERNANDEZ-CONCHA .
FIRMADO POR KEI (PERU Z-38) PTY LTD., SUCURSAL DEL PERÚ, EL” SEÑOR GERMAN

IRMADO POR VIETNAM AMERICAN EXPLORATION COMPANY L.L.C EL SEÑOR GERMAN

o
E RIOS FERNANDEZ-CONCHA
3
los]
3

EL SEÑOR GERMAN BARRIOS FERNANDEZ-

DD EIRMADO POR BANCO CENTRAL DE RESERVA DEL PERU LOS SEÑORES RENZO GUILLERMO
O ROSSINI MIÑAN y MANUEL MONTEAGUDO VALDEZ
3 AUTORIZADA LA MINUTA POR EL DOCTOR: GERMAN BARRIOS FERNANDEZ-CONCHA ABOGADO
INSCRITO EN EL REGZSTRO DEL COLEGIO DE ABOGADOS DE LIMA BAJO EL NUMERO:

20390 =

INSERTO NÚMERO UNO:
APRUEBAN CESIÓN DE POSICIÓN CONTRACTUAL EN EL CONTRATO DE LICENCIA PARA LA

EXPLORACIÓN Y EXPLOTACIÓN DE HIDROCARBUROS EN EL LOTE Z-38

DECRETO SUPREMO
N9 083-2009-EM ==
EL PRESIDENTE DE LA REPÚBLICA

CONSIDERANDO = £
QUE, ES, POLÍTICA DEL GOBIERNO PROMOVER EL DESARROLLO DE LAS- ACTIVIDADES,

HIDROCARBURIFERAS, A FIN DE GARANTIZAR EL FUTURO ABASTECIMIENTO DE

COMBUSTIBLES SOBRE LA BASE DE LA LIBRE COMPETENCIA;
QUE, MEDIANTE EL TEXTO ÚNICO ORDENADO DE LA LEY ORGÁNICA DE HIDROCARBUROS,
APROBADO MEDIANTE DECRETO SUPREMO N* 042-2005-EM SE REGULAN LAS ACTIVIDADES
DE HIDROCARBUROS EN EL TERRITORIO NACIONAL; = ;
QUE, MEDIANTE DECRETO SUPREMO N” 013-2007-EM DE FECHA 02 pr MARZO DE 2007,
SE APROBÓ EL CONTRATO DÉ LICENCIA PARA LE EXPLORACIÓN Y EXPLOTACIÓN DE
HIDROCARBUROS EN EL LOTE Z-38,UBICADO EN EL ZÓCALO CONTINENTAL FRENTE A LAS

ES
COSTAS DE LAS PROVINCIAS, DE ZARUMILLA, TUMBES Y CONTRALMIRANTE VILLAR DEL

DEPARTAMENTO DE TUMBES, SUSCRITO ENTRE PERUPETRO S.A. Y VIETNAM AMERICAN

EXPLORATION COMPANY, 0 .C., SUCURSAL DEL PERÚ:
QUE, MEDIANTE DECRETO SUPREMO N” 052-2008L-EM. DE. FECHA 01 DE OCTUBRE DE
2008, SE APROBÓ LA CESIÓN DE POSICIÓN CONTRACTUAL EN EL CONTRATO DE
LICENCIA PARA LA EXPLORACIÓN Y EXPLOTACIÓN DE HIDROCARBUROS EN EL LOTE Z-
38, POR PARTE DE VIETNAM AMERICAN EXPLORATION COMPANY L.L.C., SUCURSAL DEL
PERU, A FAVOR DE KEI (PERU Z-38) PIY LTD., SUCURSAL DEL PERU, ASÍ COMO LA
MODIFICACIÓN DEL CITADO CONTRATO DE LICENCIA DERIVADA DE DICHA CESION; ===
QUE. EL ARTICULO 12” DEL TEXTO ÚNICO ORDENADO DE LA LEY ORGÁNICA DE
HIDROCARBUROS, ESTABLECE QUE LOS CONTRATOS, UNA, VEZ APROBADOS Y SUSCRITOS,
SÓLO PUEDEN SER MODIFICADOS POR ACUERDO ESCRITO ENTRE LAS PARTES, DEBIENDO
DICHAS MODIFICACIONES SER APROBADAS POR DECRETO SUPREMO REFRENDADO POR LOS
MINISTROS DE ECONOMÍA Y FINANZAS Y DE ENERGIA Y MINAS DENTRO DEL PLAZO

ESTABLECIDO EN EL ARTICULO 11% DÉ LA MENCIONADA LEY; =
QUE, EL ARTICULO 17% DEL TEXTO ÚNICO ORDENADO DE LA LEY ORGÁNICA DE
HIDROCARBUROS, SEÑALA QUE EL CONTRATISTA O CUALQUIERA DE í LAS PERSONAS
NATURALES O JURÍDICAS QUE LO CONFORMEN, PODRÁ CEDER SU POSICIÓN CONTRACTUAL
O ASOCIARSE CON TERCEROS, PREVIA APROBACIÓN POR DECRETO SUPREMO REFRENDADO
POR LOS MINISTROS DE ECONOMÍA Y FINANZAS Y DE ENERGIA Y MINAS; ASIMISMO,
DICHO ARTICULO SEÑALA QUE ESTAS CESIONES CONLLEVARAN EL MANTENIMIENTO DE
LAS MISMAS RESPONSABILIDADES EN 1O CONCERNIENTE A LAS GARANTÍAS Y
OBLIGACIONES OTORGADAS Y ASUMIDAS EN El CONTRATO POR EL CONTRATISTA;
QUE, CON CARTA DE FECHA 17 DE ABRIL DE 2009 Y-DE CONFORMIDAD CON LA
CLÁUSULA DÉCIMO SEXTA DEL CONTRATO PARA LA EXPLORACIÓN Y EXPLOTACIÓN DE
HIDROCARBUROS EN EL LOTE Z-38, VIEINAM AMERICAN EXPLORATION COMPANY
L..L.C., SUCURSAL/DEL PERU, COMUNICÓ A PERUPETRO S.A. QUE HABIA LLEGADO A
UN ACUERDO PARA CEDER EL CUARENTA POR CIENTO (40%) DE SU PARTICIPACIÓN EN
EL CONTRATO DE LICENCIA A FAVOR DE KEI (PERU Z-38) PTY LTD SUCURSAL DEL

PERÚ,
QUE, EL DIRECTORIO DE PERUPETRO S.A. MEDIANTE ACUERDO N* 071-2009, DE FECHA

16 DE SETIEMBRE DE 2009, APROBÓ EL PROYECTO DE CESIÓN DE POSICIÓN
CONTRACTUAL EN EL CONTRATO DE LICENCIA PARA LA EXPLORACIÓN Y EXPLOTACIÓN DE
HIDROCARBUROS EN EL LOTE Z-38, ELEVÁNDOLO AL PODER EJECUTIVO PARA SU

n

CONSIDERACIÓN Y RESPECTIVA APROBACIÓN.
DE CONFORMIDAD CON LO DISPUESTO EN LOS NUMERALES 8) Y 24) DEL ARTICULO 118”
DE LA CONSTITUCIÓN POLÍTICA DEL PERU Y EL TEXTO ÚNICO ORDENADO DE LA LEY
ORGÁNICA DE HIDROCARBUROS, APROBADA MEDIANTE DECRETO SUPREMO N* 042-2005-

EM; =

DECRETA:
ARTICULO 1*.- DE LA APROBACIÓN DE LA CESIÓN DE POSICIÓN CONTRACTUAL =

APROBAR LA CESIÓN DE POSICIÓN CONTRACTUAL EN EL CONTRATO DE LICENCIA PARA
EXPLORACIÓN Y EXPLOTACIÓN DE HIDROCARBUROS EN EL LOTE Z-38, APROBADO POR

SERIEBN* 0346450 36350

RETO SUPREMO N” 013-2007-EM Y MODIFICADSÍ POR DECRETO SUPREMO N* 052-
EM. POR PARTE DE VIETNAM AMERICAN EXPLORATION COMPANY, L.L.C.
SUCURSAL DEL (PERÚ. A FAVOR DE KEI. (PERU Z-38) PTY LID.. SUCURSAL DEL PERU,
ASÍ COMO LA MODIFICACIÓN DEL CITADO CONTRATO DERIVADA DE LA CESIÓN QUE SE
APRUEBA EN EL PRESENTE ARTICULO. =:
ARTICULO 2”.- DE LA AUTORIZACIÓN PARA SUSCRIBIR LA MODIFICACIÓN
AUTORIZAR A PERUPETRO S.A., A SUSCRIBIR CON LAS EMPRESAS MIETINAM AMERICAN
EXPLORATION COMPANY, L.L..C, .SUCURSAL DEL PERU Y KEI (PERU Z-38) PTY LTD.,
SUCURSAL DEL PERU CON INTERVENCIÓN DEL BANCO CENTRAL DE RESERVA DEL PERU LA
CESIÓN DE POSICIÓN CONTRACTUAL EN EL CONTRATO DE LICENCIA PARA EXPLORACIÓN
/ Y EXPLOTACIÓN DE HIDROCARBUROS EN EL LOTE Z-38, QUE SE APRUEBA EN EL

y

ARTICULO 1%. =
ARTICULO 3".- DEL REFRENDO =
EL PRESENTE DECRETO SUPREMO SERÁ REFRENDADO BOR EL MINISTERIO DE ECONOMIA Y
INANZAS Y POR EL MINISTRO DE ENERGIA Y MINAS. =
DApo EN LA CASA DE GOBIERNO EN LIMA. A LOS VEINTITRÉS DÍAS DEL MES DE
NOPIEMBRE DEL AÑO DOS MIL NUEVE.
GARCÍA PEREZ
'ESIDENTE CONSTITUCIONAL DE YÁ REPUBLICA
UIS CARRANZA UGARTE S
MINISTERIO DE ECONOMÍA Y FINANZAS
PEDRO SANCHEZ GAMARRA ==
MINISTRO DE ENERGIA Y MINAS
INSERTO NÚMERO DOS:
TRASCRIPCIÓN =
PONGO EN SU CONOCIMIENTO QUE EN LA SESIÓN N” 19-2009, REALIZADA EL DIA 16
DE SETIEMBRE DEL 2009, EL DIRECTORIO ADOPTO EL ACUERDO SIGUIENTE:
APRUEBAN PROYECTO DE CESIÓN DE POSICIÓN CONTRACTUAL EN EL CONTRATO DE
| LICENCIA PARA LA EXPLORACIÓN Y EXPLOTACIÓN DE HIDROCARBUROS EN EL LOTE Z-
38. =
ACUERDO DE DIRECTORIO No. 071-2009
SAN BORJA, 16 DE SETIEMBRE DEL 2009 =
VISTO EL MEMORANDO N* PLPR-GFNE-033-2009, DE 02 DE SETIEMBRE DEL 2009, POR
EL QUE SE SOLICITA APROBACIÓN DEL PROYECTO DE CESIÓN DE POSICIÓN
CONTRACTUAL EN EL CONTRATO DE LICENCIA PARA LA EXPLORACIÓN Y EXPLOTACIÓN DE
HIDROCARBUROS EN EL LOTE Z-38; Y, = >
CONSIDERANDO:
QUE, MEDIANTE DECRETO SUPREMO N* 013-2007-EM DE 02 DE MARZO DEL 2007 SE
APROBÓ EL CONTRATO DE LICENCIA PARA LA EXPLORACIÓN Y EXPLOTACIÓN DE
HIDROCARBUROS EN EL LOTE Z-38, EL MISMO QUE FUERA SUSCRITO ENTRE PERUPETRO
S.A. Y VIETNAM AMERICAN EXPLORATION COMPANY L.L.C., SUCURSAL DEL PERU; ====
QUE, MEDIANTE DECRETO SUPREMO N" 052-2008-EM, DE 01 DE OCTUBRE DEL 2008 SE
APROBÓ LA CESIÓN DE POSICIÓN CONTRACTUAL EN EL CONTRATO DE LICENCIA PARA LA

arreda

[99]

-emandini

EXPLORACIÓN Y EXPLOTACIÓN DE HIDROCARBUROS EN EL LOTE Z-38, APROBADO POR
DECRETO SUPREMO N* 013-2007-EM, POR PARTE DE VIETNAM AMERICAN EXPLORATION
COMPANY, L.L.C., SUCURSAL DEL PERU, A FAVOR DE KEI (PERU Z-38) PIY LTD.,
SUCURSAL DEL PERU¡/ ASÍ COMO, LA MODIFICACIÓN DEL CITADO CONTRATO, DERIVADO

DE DICHA CESIÓN; =
QUE, CON CARTA DE FECHA 17 DE ABRIL DEL 2009 Y DE CONFORMIDAD CON LA

CLÁUSULA DÉCIMO SEXTA DEL REFERIDO CONTRATO, VIETNAM AMERICAN EXPLORATÍON
COMPANY, L.L.C SUCURSAL ,DEL PERÚ, COMUNICÓ A PRRUPETRO S.A. QUE HABÍA
LLEGADO A UN ACUERDO PARA CEDER EL CUARENTA POR CIENTO (40%) DE SU
PARTICIPACIÓN EN EL CONTRAÍO DE LICENCIA PARA LA EXPLORACIÓN Y EXPLOTACIÓN
DE HIDROCARBUROS EN EL LOTE Z-38, A FAVOR DE KEI (PERU Z-38) PTY LTD.,

'SSUCURSAL DEL PERU;
QUE, EL ARTICULO 12* DEL TEXTO ÚNICO ORDENADO DE LA LEY N* 26221, LEY

ORGÁNICA DE HIDROCARBUROS , APROBADO MEDIANTE DECRETO SUPREMO N” 042-2005-
EM, DISPONE QUE LOS CONTRATOS, UNA VEZ APROBADOS Y SUSCRITOS, SOLO PODRÁN
SER MODIFICADOS POR ACUERDO ESCRITO ENTRE LAS PARTES; AGREGA QUE, LAS
MODIFICACIONES SERÁN APROBADAS POR DECRETO SUPREMO REFRENDADO POR LOS
MINISTROS DE ECONOMÍA Y FINANZAS Y DE ENERGIA Y MINAS DENTRO DEL MISMO
PLAZO ESTABLECIDO EN EL ARTICULO 11* DEL CITADO TEXTO UNICO

ORDENADO;
QUE, EL ARTICULO 17” DEL REFERIDO TEXTO ÚNICO ORDENADO, INDICA QUE EL

CONTRATISTA O CUALQUIERA DE LAS- PERSONAS NATURALES O JURÍDICAS QUE 'LO
CONFORMEN, PODRÁN CEDER SU POSICIÓN CONTRACTUAL O ASOCIARSE CON TERCEROS,
PREVIA APROBACIÓN POR DECRETO SUPREMO REFRENDADO POR LOS MINISTROS DE
ECONOMÍA Y .FINANZAS Y DE ENERGIA Y MINAS; AGREGA QUE, LAS CESIONES
CONLLEVARAN EL MANTENIMIENTO DE LAS MISMAS RESPONSABILIDADES EN LO
CONCERNIENTE A LAS GARANTÍAS Y OBLIGACIONES OTORGADAS Y ASUMIDAS EN EL

CONTRATO POR EL CONTRATISTA; =
QUE, EN EL INFORME TÉCNICO LEGAL y ECONÓMICO N* PLPR-GFNE-032-2009, DE 21
DE AGOSTO DEL 2009, SE CONCLUYE SEÑALANDO QUE DE ACUERDO A LOS ASPECTOS
TÉCNICOS, LEGALES Y ECONÓMICOS ANALIZADOS, EL PROYECTO DE CESIÓN DE
POSICIÓN CONTRACTUAL EN EL CONTRATO DE LICENCIA PARA LA /EXPLORACIÓN Y
EXPLOTACIÓN _DE HIDROCARBUROS EN EL LOTE Z-38// SE HA EFECTUADO DE
CONFORMIDAD CON LO DISPUESTO EN EL TEXTO ÚNICO ORDENADO DE LA LEY N” 26221,
LEY ORGÁNICA DE HIDROCARBUROS, APROBADO POR DECRETO SUPREMO N* 042-2005-EM;
POR LO QUE, SE SOMETE A CONSIDERACIÓN DE LA GERENCIA GENERAL, PARA LOS

TRAMITES QUE CORRESPONDEN DE ACUERDO A LEY;
DE CONFORMIDAD CON' EL ARTICULO 44* DEL ESTATUTO SOCIAL DE PERUPETRO S.A.

EL DIRECTORIO, POR UNANIMIDAD; =

ACORDÓ:
1. APROBAR EL PROYECTO DE CESIÓN DE POSICIÓN CONTRACTUAL EN EL CONTRATO DE

LICENCIA PARA LA EXPLORACIÓN Y EXPLOTACIÓN DE HIDROCARBUROS EN EL LOTE Z-
38. APROBADO POR DECRETO SUPREMO N” 013-2007-EM Y MODIFICADO POR DECRETO
SERIEBN* 0346451 o

BREMO N* 052-2008-EM, POR PARTE DE VIETNAM AMERICAN EXPLORATION COMPANY,
00 SUCURSAL DEL PERU, A FAVOR DE KEI (PERU Z-38) PTY LTD., SUCURSAL DEL
PERU, Y LA MODIFICACIÓN DEL CITADO CONTRATO DERIVADO DE LA CESIÓN;, ASÍ CoMo
EL PROYECTO DE DECRETO SUPREMO QUE APROBARÍA LA MENCIONADA CESIÓN DE
POSICIÓN CONTRACTUAL; LOS QUE SE ADJUNTAN AL PRESENTE ACUERDO Y FORMAN

PARTE INTEGRANTE DEL MISMO.
2. ELEVAR AL SEÑOR MINISTRO DE ENERGIA Y MINAS LOS PROYECTOS DE "DECRETO

SUPREMO Y DE CESIÓN DE POSICIÓN COREA DEL CONTRATO DE LICENCIA PARA
LA EXPLORACIÓN Y EXPLOTACIÓN DE ¿IDROCARBUROS EN EL LOTE Z-%8, REFERIDOS EN
EL NUMERAL 1. PRECEDENTE, PARA SU CORRESPONDIENTE TRÁMITE DE APROBACIÓN:

JON 3. AUTORIZAR AL GERENTE GENERAL DE PERUPETRO S.A. - A SUSCRIBIR LA CESIÓN

E vi DE POSICIÓN CONIRACIWAL EN EL CONTRATO DE LICENCIA PARA LA EXPLORACIÓN Y
dd EXPLOTACIÓN DE HIDROCARBUROS EN EL LOTE Z-38, UNA VEZ QUE SE HAYA EXPEDIDO
1 CORRESPONDIENTE DECRETO SUPREMO.
0 ea EL PRESENTE ACUERDO DEL TRÁMITE DE LECTURA Y APROBACIÓN DE ACTA.
ORJA, 16 DE SETIEMBRE DEL 2009
DANIEL SABA DE ANDREA -PRESIDENTE DEL DIRECTORIO PERUPETRO S.A.
TAFUR MARIN-SECRETARIA GENERAL =
'ÉRTO NÚMERO "TRES: + amm======
|XRP.- SUPERINTENDENCIA NACIONAL DE LOS REGISTROS PÚBLICOS
il FONA REGISTRAL N* IX.* SEDE LIMA.- OFICINA REGISTRAL LIMA.- N* PARTIDA:

00259837
INSCRIPCIÓN DE SOCIEDADES ANÓNIMAS.
REGISTRO DE PERSONAS JURÍDICAS =
RUBRO: NOMBRAMIENTO DE MANDATARIOS

Cc00056
Por Sesión de Directorio No. 08-2009 del 29 de abril del 2009 sé acordó:

1.- ENCARGAR la GERENCIA GENERAL de Perupetro S.A. al b5eñor MILTON EREzo

PERUPETRO S.A.

RODRIGUEZ CORNEJO.
2 ENCARGAR la GERENCIA DE PLANEAMIENTO Y PRESUPUESTO de Perupetro S.A. al

señor PEDRO SAMUEL ARCE CHIRINOS encargado de la Jefatura de División de

Tecnologías de Información en adición a sus funciones y mientras dure la

ausencia de su titular; con fecha efectiva 04 de mayo de 2009,
El acta obra inserta en el libro denominado Libro de Actas dé Directorio N”
9 (Es. 545-551) legalizada por el Notario Publica de Lima Dr. Ricardo
Fernandini Barreda el 02 de Enero del 2009 y registrada bajo el No. 60253..
Así consta de las COPIAS CERTIFICADAS expedidas por el Notario de Lima Dr.

Ricardo Fernandini Barreda el 10.09.2009.
El Titulo fue presentado el 11/09/2009 a las 08:30:42 AM horas, bajo el N*
2009-00642171 del Tomo Diario 0492. Derechos cobrados S/ 44.00 nuevos soles
con Recibo(s) Números (s) 00031412-35 Lima 15 de Setiembre del 2009.

5 Firmado Marco Antonio Soto Mamani Registrador Público, ORLC
INSERTO NÚMERO CUATRO: =
BANCO CENTRAL DE RESERVA DEL PERÚ
GERENCIA GENERAL
CARTA N*. 132-2009-BCRP
LIMA, 27 DE OCTUBRE DEL 2009.
SEÑOR z

MILTON RODRIGUEZ CORNEJO
GERENTE GENERAL (E) =
PERUPETRO S.A.
CIUDAD.- =
TENGO EL AGRADO DE DIRIGIRME A USTED CON RELACIÓN A SU CARTA GGRL-PLPR-
GFNE-085-2009 REFERIDA AL PROYECTO DE CESIÓN DE POSICIÓN CONTRACTUAL EN EL
CONTRATO DE LICENCIA PARA LA EXPLORACIÓN Y EXPLOTACIÓN DE HIDROCARBUROS EN
EL LOTE Z-38. ACORDADO CON LAS EMPRESAS VIETNAM AMERICAN EXPLORATION
COMPANY, L.L.C SUCURSAL DEL PERU Y KEI (PERU Z-38) PIY LTD., SUCURSAL DEL

"

"

1"

PERU. = ia]
AL RESPECTO, DEBO MANIFESTARLE QUE ESTE BANCO CENTRAL HA APROBADO lsu,

INTERVENCIÓN CONTRATO. TENIENDO EN CUENTA QUE EL TEXTO DE LA SUBCLÁUSULA
2.4 DEL PROYECTO DE CONTRATO REMITIDO ADJUNTO A SU CARTA, ES IGUAL AL
MODELO PARA MODIFICACIÓN DE CONTRATOS DE HIDROCARBUROS POR CESIÓN DE
PARTICIPACIÓN, APROBADO POR IS DIRECTORIO EL 7 DE SEPTIEMBRE DA

1995.
ASIMISMO, PARA LA SUSCRIPCIÓN DE DICHOS CONTRATOS HEMOS SIDO DESIGNADOS EL

QUE SUSCRIBE, COMO GERENTE GENERAL DEL BANCO CENTRAL, Y EL GERENTE
JURÍDICO, DOCTOR MANUEL MONTEAGUDO VALDEZ, Y EN CASO DE IMPEDIMENTO DE
ALGUNOS DE NOSOTROS, LO HARÁ EL SUBGERENTE LEGAL EN ASUNTOS CONTENCIOSOS
ADMINISTRATIVOS, DOCTOR HECTOR ROLANDO HERRERA SOARES, O EL DOCTOR JAVIER
MARTÍN QUINTEROS s ZARZOZA. SUBGERENTE DE ASESORIA LEGAL EN ASUNTOS

FINANCIEROS (E).=
UNA VEZ SUSCRITA LA ESCRITURA PÚBLICA DEL REFERIDO CONTRATO POR LAS PARTES,

AGRADECERÉ SE EFECTUÉ LAS COORDINACIONES NECESARIAS A FIN DE QUE ¡EL
CONTRATISTA CUMPLA CON HACERNOS LLEGAR, EN SU OPORTUNIDAD, UN EJEMPLAR PARA

SU REGISTRO CORRESPONDIENTE. =
HAGO USO DE LA OCASIÓN PARA EXPRESARLE LA SEGURIDAD DE MI MAYOR

CONSIDERACIÓN.
FIRMA RENZO ROSSINI MIÑAN - GERENTE GENERAL

INSERTO NÚMERO CINCO:
BANCO CENTRAL DE RESERVA DEL PERU. =

SECRETARIA GENERAL. =
DEHERA BRUCE MITRANI, Secretaría General del Banco Central de Reserva del

Perú, en uso de la facultad que le confiere el artículo 31* de la Ley

Orgánica de “la Institución, CERTIFICA QUE:

SERIEBN: 0346452 36352

en el Acta N* 4126, correspondiente a la sesión de Directorio

dlebrada el 15 de diciembre del año 2005, con asistencia de los Directores
señores Oscar Dancourt Masías (Vicepresidente en ejercicio de la
presidencia) Kurt Burneo Farfán, Gonzalo García Núñez, Eduardo Iriarte
Jiménez y Daniel cia Rosenberg /y la ausóncia del señor Luis
Carranza Ugarte por encontrarse de Licencia, se acordó aprobar con vigencia
a partir del 1 de enero de 2006, el Manual de Organización y Funciones del

Banco Central de Reserva del Perú, en el que se denominó a la Oficina Legal

como Gerencia Jurídica, y =
en el Acta N” 4128, correspondiente a la sesión de Directorio celebrada el
22 de diciembre del año 2005, éon asistencia de los Directores señores
Oscar Dancourt Masías (Vicepresidente en ejercicio de la Presidencia) Kurt
O purneo Farfán, Eduardo Iriarte Jiménez y Damiel Schydlowsky Rosenberg y la
usencia de los beñores Luis Carranza Ugarte y Gonzalo García Núñez por_

ncontrarse de Licencia, se acordó aprobar con vigencia a partir del 1 de
enero de 2006, la asignación del doctor Manuel Monteagudo Valdez al puesto

de Gerente Jurídico =
Agimismo, certifico que el doctor Manuel Monteagudo Valdez se desempeñaba
ego Jefe de la Oficina Legal, hasta el 31 de diciembre de 2005 y, de

conformidad con los acuerdos anteriores, a_partir del 1 de enero de 2006

como Gerente Jurídico.
Lima, 9 de agosto de 2006 x
Firmado DEHERA BRUCE MITRANI
INSERTO NUMERO SEIS:
BANCO CENTRAL DE RESERVA DEL PERU.
SECRETARIA GENERAL. =
DEHERA BRUCE MITRANI, Sécretaria General del Banco Central de Reserva del
Perú, en uso de la facultad que le confiere el artículo 31* de la Ley
Orgánica de la Institución, Certifica: == Que en el Acta N” 4059,
correspondiente a la sesión de Directorio celebrada el 14 de octubre de

2004, con asistencia de los Directores señores Javier Silva Ruete

(Presidente), Kurt Burneo Farfán, Luis Carranza Ugarte, Oscar Dancourt

Masías y Daniel Schydlowsky Rosenberg, figura un acuerdo del tenor literal
N

siguiente:
"NOMBRAMIENTO DE GERENTE GENERAL (VERBAL) .-
.El Directorio acordó nombrar al señor Renzo Rossini Miñán como Gerente

General. =:

"

Lima, 22 de diciembre de 2004.

Una Firma Ilegible. =
INSERTO NUMERO SIETE:
SUNARP
ZONA REGISTRAL N”* IX SEDE LIMA OFICINA REGISTRAL LIMA N* PARTIDA: 11014549
INSCRIPCIÓN DE SOCIEDADES ANÓNIMAS.- BANCO CENTRAL DE RESERVA DEL PERU

REGISTRO DE PERSONAS JURÍDICAS DE LIMA, :

. E:

RUBRO: NOMBRAMIENTO DE MANDATARIOS

Cc00059 2
EN EL ACTA 4250, CORRESPONDIENTE A LA SESIÓN DE DIRECTORIO DEL 10/01/2008,

SE ACORDÓ QUE ¡LA SUSCRIPCIÓN DE LOS CONTRATOS DE FOMENTO A LA INVERSIÓN EN
PETRÓLEO, MINERÍA Y GAS NATURAL, EN LOS QUE INTERVIENE EL BANCO CENTRAL DE
RESERVA DE CONFORMIDAD CON LAS LEYES DE LA MATERIA, LA EFECTÚAN EL GERENTE
GENERAL RENZO GUILLERMO ROSSINI MIÑÁN (D.N.I. N” 08727483) Y EL GERENTE
JURÍDICO MANUEL MONTEAGUDO VALDEZ (D.N.I N” 10275927) Y, EN CASO DE
IMPEDIMENTO DE ALGUNO DE ELLOS, LOS SUSTITUYAN EL SUBGERENTE DE ASESORIA
LEGAL EN ASUNTOS CONTENCIOSOS Y ADMINISTRATIVOS HECTOR ROLANDO HERRERA
SOARES (D.N.I. N* 07937105) O JAVIER MARTIN QUINTEROS ZARZOZA (D.N.I. N”
08638533) SUPERVISOR DEL AREA LEGAL FINANCIERA, AMBOS DE LA GERENCIA
JURÍDICA. ASÍ CONSTA DE LÁ CERTIFICACIÓN EXPEDIDA POR DEHERA BRUCE MITRANI,
SECRETARIA GENERAL DEL BANCO CENTRAL DE RESERVA DE PERU, CON FECHA
15/01/2008.- EL TITULO FUE PRESENTADO EL 17/01/2008, A LAS 01:31:54 PM
HORAS, BAJO EL N” 2008-00036652 DEL TOMO DIARIO 0492. DERECHOS S/. 84.00
CON RECIBO(S) NUMERO(S) 00000325-14 Y 00000494-17, LIMA, 24 DE ENERO DE
2008.
FIRMADO POR MARIA YOLANDA ZAPLANA BRICEÑO y REGISTRADOR PÚBLICO, ZONA
REGISTRAL N* IX SEDE LIMA. = =
CONCLUSIÓN: HABIENDO LEIDO LOS OTORGANTES TODO EL INSTRUMENTO, $.
RATIFICARON DECLARANDO HABERLO CONFRONTADO CON LA MINUTA CUYO TEXTO CORRE
INSERTO, HABIENDO SIDO ADVERTIDOS DE LOS EFECTOS LEGALES DEL MISMO;

FIRMÁNDOLO; DE LO QUE DOY FE.- ESTE INSTRUMENTO SE EXTIENDE EN FOJAS DE
SUBIERON: JRRASE4S A TA SERTE BN" 034cs 3 - POR LICENCIA CONCEDIDA AL DOCTOR RICAR=
'RNAÑDTNI BARREDA FIRMA LA PRESENTE EL DOCTOR DAVID; SANCHEZ-MANRIQUE TAVELLA.

p. PERUPETRO S.A.

A

MILTON UBALDO RODRÍGUEZ
FIRME EL: J//12/07

r = A -
y
DER 1
e % Ñ
P- VIETNAM AMERICAN EXPLORATION COMPANY L.L.C,' ps

p. KEI (PERU Z-38) PTY LTD., SUCURSAL DEL PERÚ
! Eo
£

Holas de Lia. Colegios sde Notarios de. Loi

A Nativos de Lona Coligio ele Notación de Lima

ina Ci el

E Nótueios ee Limia

TAVELLA
Oficina: LIMA. Partida: 12011054. Pag. 7/9

SUNARP ZONA REGISTRAL N' IX. SEDE
OFICINA REGISTRAL LIM,
SC RINICOS | N' Partida: 12011054

INSCRIPCION DE ACTOS , CONTRATOS Y DERECHOS PETROLEROS
CONTRATO DE LICENCIA PARA LA EXPLORACION Y EXPLOTACION DE
HIDROCARBUROS EN EL LOTE Z-38

REGISTRO DE PERSONAS JURIDICAS
RUBRO : CESION DE POSICION CONTRACTUAL EN CONTRATO DE LICENCIA
ADOD03

Por Escritura Pública del 10.12.2009 extendida ante la Notaria de Lima” Ricardo
Femandini Barreda; se celebra la Cesión de Posición Contractual en el CONTRATO DE
LICENCIA PARA LA EXPLORACIÓN Y EXPLOTACIÓN DE HIDROCARBUROS EN EL
LOTE Z-38, Comparecen: PERUPETRO S.A Representada por el Señor Milton Ubaldo
Rodríguez en su calidad de Gerente General con poder inscrito en el asiento C00056 de
la Partida Electronica N%00259837 del Registro de Personas Juridicas de Lima, y de la
otra parte VIETNAM AMERICAN EXPLORATION. COMPANY L.L:C, SUCURSAL DEL
PERU representado por su Apoderado Señor. German Barrios Femandez-Concha
Autorizado según poder inscrito en el Asjento “ADOO%. dea Partida Electronica
N*11916634, del Registro de Personas Juridicas de Lima, KEI (PERU 2-38) PTY LTD.,
SUCURSAL DEL PERU representada porsu Apoderado Señor German Barrios
Femandez-Concha Autorizado segun poder.inscrito en el Asiento AO001 de la Partida
Electronica 12159103 del Registro de Personas Jurídicas de Lima, con la intervencion de
VIETNAM AMERICAN EXPLORATION COMPANY. L.L.C, debidamente representada por
el Señor German Barrios Fernandez-Concha segun poder inscrito en el Asiento ADOO1 de
la Partida N*11918634 del Registro de Personas Juridicas de Lima, KAROON GAS
AUSTRALIA LTD. representada por su Apoderado German Barrios Femandez-Concha
segun poder inscrito en el Asiento A000% de Ja Partida N*12136862 del Registro de
Personas Juridicas de Lima, y el BANCO* CENTRAL DE RESERVA DEL PERU
representado por su Gerente General-Renzo Guillermo Rossini Miñan y por su Gerente
Jurídico Manuel Monteagudo Valdez Autorizados por Acta N%4250 la misma que corre
inscrita en el Asiento  C00059 de la Partida N*11014549 del Registro de Personas
Juridicas de Lima e igualmente autorizados conforme consta de la comunicacion gerencial
de este Banco N*132-2009-BORP de fecha 27.10.2009, Asi como por el Decreto
Supremo N*083-2009-EM del.23.14:2009.

CLÁUSULA PRIMERA

1.1. PERUPETRO S.A, en. adelante PERUPETRO, y VIETNAM AMERICAN
EXPLORATION COMPANY, L.L.C., SUCURSAL DEL PERU, celebraron un Contrato de
Licencia para la Exploración y Explotación de Hidrocarburos en el Lote Z-38, en adelante
Contrato, el mismo*que Conforme a ley fuera aprobado por Decreto Supremo N* 013-
2007-EM y elevado.a escritura pública con fecha 12 de abril de 2007, ante Notario Público
de Lima Dr. Ricardo Fernandini Barreda.

1.2. Mediante carta'sín de fecha 24 de enero de 2008, y de conformidad con la cláusula
décimo sexta delContrato, VIETNAM AMERICAN EXPLORATION COMPANY, L.L.C.,
SUCURSAL DEL-PERU comunicó a PERUPETRO S.A. que

había llegado a un acuerdo para ceder el veinte por ciento (20%) de su participación en el
Contrato, a favor de KARCON GAS AUSTRALIA LTD., que asumirá a través de la
sucursal de 'su subsidiaria, KEl (PERU Z-38) PTY LTD., SUCURSAL DEL PERU

1.3. PERÚPETRO, mediante Constancia N” GGRL-CC-008-2008 de fecha 17 de marzo
de 2008 calificó a KAROON GAS AUSTRALIA LTD. para que por intermedio de la
sucursal de su subsidiaria, KEl (PERU Z-38) PTY LTD., SUCURSAL DEL PERU, asuma
el.yeinte por ciento (20%) de participación en el Contrato, que le sería cedido por
VIETNAM AMERICAN EXPLORATION COMPANY, L.L.C., SUCURSAL DEL PERU.

Página Número 1
Resolución del Superintendente Nacional de los Registros Públicos N* 124-97-SUNARP

as
:uaBmu] 10d 0350)

OLYOTIDSANAVE
so Lens)

ZO'ZT OTOZ/SO/ET
¡enpy eyoad

“2d: qoB diruns man :sopoz eaed 059031 2uq/1 9P

“151824 PePpIlgnd ap o/paLu OA3nu UN SOu3u2] P4OUy
Oficina: LIMA, Partida: 12011054. Pag. 8/9

3 UNARP ZONA REGISTRAL N* IX. SEDE
OFICINA REGISTRAL LIM.
A A MONA N” Partida: 12011054

INSCRIPCION DE ACTOS , CONTRATOS Y DERECHOS PETROLEROS
CONTRATO DE LICENCIA PARA LA EXPLORACION Y EXPLOTACION DE
HIDROCARBUROS EN EL LOTE Z-38

1.4. Mediante Decreto Supremo N* 052-2008 de fecha 03 de octubre de 2008, se aprobó
la Cesión de Posición Contractual en el ontrato, por la cual la empresa VIETNAM
AMERICAN EXPLORATION COMPANY, L.L.C., SUCURSAL DEL PERU, cedió el veinte
por ciento (20%) de participación en el Contrato a la empresa KEI (PERU 2-38) PTY LTD.,
SUCURSAL DEL PERU. Dicha cesión fue elevada a Escritura Pública el 17 de noviembre
de 2008, ante el Notario Público de Lima, Dr. Ricardo Fernandini Barreda.

1.5 Mediante carta sín de fecha 17 de Abril de 2009, y de conformidad con.la cláusula
décimo sexta del Contrato, VIETNAM AMERICAN EXPLORATION COMPANY L.L.C.,
SUCURSAL DEL PERU, comunicó a PERUPETRO S.A. que había llegado:a un acuerdo
para ceder el cuarenta por ciento (40%) de participación en el Contrato, a favor de KEI
(PERU Z-38) PTY LTD. SUCURSAL DEL PERU, asumiendo. ésta la condición de
empresa operadora.

1.6. PERUPETRO, mediante constancia N” GGRL-C6-009-2009 de fecha 04 de agosto
de 2009, calificó a KAROON GAS AUSTRALIA LTD. para que por intermedio de la
sucursal de su subsidiaria, KEl (PERU Z-38) PTY+LTD., SUCURSAL DEL PERU, asuma
el sesenta por ciento (80%) de participación en, el Contrato, que le sería cedido por
VIETNAM AMERICAN EXPLORATION COMPANY, L.L.C.; SUCURSAL DEL PERU.
CLAUSULA SEGUNDA

2.1 De conformidad con lo establecidoen el acápite 18.1-de la cláusula décimo sexta del
Contrato, por el presente documento VIETNAM.AMERICAN EXPLORATION COMPANY,
L.L.C., SUCURSAL DEL PERU cede el cuarenta por-ciento (40%) de participación en el
Contrato a favor de KEl (PERU Z-38)'PTY LTD., SUCURSAL DEL PERU, quedando en
consecuencia conformado el Contratista de la siguiente manera:

VIETNAM AMERICAN EXPLORATION COMPANY, L.L.C., SUCURSAL DEL PERU 40%
KEI (PERU 2-38) PTY LTD. *SUCURSALDEL PERU 60%
2.2 KEI (PERU Z-38) PTY LTD:, SUCURSAL'DEL PERU otorga las garantías y asume los
derechos, responsabilidades y obligaciones que le corresponda derivadas del Contrato,
de acuerdo con el artículo 17” de Ja Ley N* 26221, Ley Orgánica de Hidrocarburos.

2.3 Se deja plenamente establecido. que la responsabilidad tributaria y contable es
individual frente al-Estado Peruano y que respecto a los derechos financieros de la
cláusula décimo primera > del-/Contrato, éstos corresponderán separada y
proporcionalmente 4 cadá una. de las empresas que conforman el Contratista en el
Contrato.

2.4 Interviene en la presente,Modificación de Contrato el Banco Central de Reserva del
Perú, para tomar nota de la cesión de participación y para ratificar que subsisten las
garantías otorgadas enla Cláusula de Derechos Financieros, aprobada bajo el régimen
de la Ley No. 26221, Ley Orgánica de Hidrocarburos.

25 Interviene VIETNAM AMERICAN EXPLORATION COMPANY, L.L.C. para ratificar a
favor de VIETNAM AMERICAN EXPLORATION COMPANY, L.L.C., SUCURSAL DEL
PERU la garantíacorporativa, que aparece en el Anexo "D-1" del Contrato.

2.8 Interviene KAROON GAS AUSTRALIA LTD. para ratificar a favor de KEl (PERU Z-38)
PTY LTD., SUGURSAL DEL PERU la garantía corporativa, que aparece en el Anexo "D-2"
del Contrato.

CLÁUSULA TERCERA

Para efectos de reflejar lo, establecido en las cláusulas precedentes, las partes han
acordado efectuar las modificaciones al Contrato que se indican a continuación:

3.1 Modificar el acápite 1.11, el cual quedará redactado de la siguiente manera:

“1,11 Contratista

Página Número 2
Resolución del Superintendente Nacional de los Registros Públicos N” 124-97-SUNARP

os
:u9Br ul] 40d 03509

-oLUensA

OYOTIDSANAVE

£0'ZT OTOZ/SO/ET
:JENDY PY

-adqob diruns mam :sopo] ved os225 2/1 9p

“1951524 Peppi1gnd ap oJpalu oA2nu Un SOLIDUD] POL y
Oficina: LIMA. Partida: 12011054. Pag. 9/9

SUNARP ZONA REGISTRAL N” IX. SEDE
OFICINA REGISTRAL LIM,
E N" Partida: 12011054

INSCRIPCION DE ACTOS , CONTRATOS Y DERECHOS PETROLEROS
CONTRATO DE LICENCIA PARA LA EXPLORACION Y EXPLOTACION DE
HIDROCARBUROS EN EL LOTE Z-38

VIETNAM AMERICAN EXPLORATION COMPANY, L.L.C.. SUCURSAL DEL PERU,
inscrita en el Asiento ADO0O01 de la Partida Electrónica N* 11919682 del Libro «de
Contratistas de operaciones del Registro Público de Hidrocarburos.

KEI (PERU Z-38) PTY LTD., SUCURSAL DEL PERU, inscrita en el Asiento ADOOO1 de la
Partida Electrónica N” 12161199 del Libro de Contratistas de Operaciones del Registró
Público de Hidrocarburos.

En la fecha de la Segunda Cesión, la participación en el Contrato de las empresas que
conforman el Contratista es la siguiente:

VIETNAM AMERICAN EXPLORATION COMPANY, L.L.C., SUCURSAL DEL- PERÚ 40%
KEI (PERU Z-38) PTY LTD., SUCURSAL DEL PERÚ 60%
3.2 Modificar el acápite 1.59, el cual quedará rédactado de la siguiente Manera:

1.59 Operador

Una de las empresas que conforman el Contrafista y que ha sido designada por las
mismas para llevar a cabo las Operaciones en nombre y por cuenta del Contratista.

En la Fecha de la Segunda Cesión, el Operador es: KEl. (PERU Z-38) PTY LTD,,
SUCURSAL DEL PERU."

3.3 Agregar el acápite 1.60, el cual quedará. redactado'de la siguiente manera:

"1.60 Fecha de Segunda Cesión

Es el 10.12.2009, fecha en la cual VIETNAM AMERICAN EXPLORATION COMPANY,
L.L.C., SUCURSAL DEL PERU cede el cuarenta: por ciento (40%) de participación en el
Contrato a favor de KEI (PERU Z-38) PTY LTD'¿SUCURSAL DEL PERU, suscribiendo las
Partes la Cesión de Posición Contractual en el Contrato de Licencia para la Exploración y
Explotación de Hidrocarburos enel Lote-Z-38, aprobada por Decreto Supremo N” 083-
2009-EM.”

Asi consta del PARTE NOTARIAL 'del 29/12/2009 otorgada ante NOTARIO DAVID
SANCHEZ-MANRIQUE TAVELLA enja ciudad de LIMA.

El título fue presentado el 30/12/2009 a las 11:38:46 AM horas, bajo el N” 2009-00921880
del Tomo Diario 0492. Derechos. cobrados S/.1,420.00 nuevos soles con Recibo(s)
Número(s) 00010518-33 00048883-33.-LIMA,18 de Marzo de 2010.

Página Número 3
Resolución del Superintendente Nacional de los Registros Públicos N" 124-97-SUNARP

ObOTADSANAVE os
¡emo y eupad “e Lensn :uaBeu] 40d 03509

bO:ZT OTOZ/SO/ET

“2d: GOS dIEUNSMAM :5OPOz EAed 059938 24q|| ap

*10.35/824 PePpIIgnd ap o/paL4 OAanu UN soLu3u] P4OUy
